Order filed January 5,
2012
 
 
                                                                       In The
  Eleventh
Court of Appeals
 
                                                                   __________
 
                                                         No. 11-11-00042-CR 
                                                    __________
 
                            JENNIFER
MARIE VALLEY, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 29th District Court
 
                                                         Palo
Pinto County, Texas
 
                                                    Trial
Court Cause No. 14161F
 

 
                                                                     O
R D E R
            This
appeal has been unduly stalled due to the failure of appellant’s retained counsel,
Judith Mattern Hearn, to file an appellate brief.  The brief was originally due
on June 23, 2011.  On June 22, counsel filed her first motion for extension,
which this court granted.  On August 8, counsel filed her second motion for
extension, which was also granted.  On September 2, counsel filed her third
motion for extension, which was also granted, extending the due date to October
7.  After counsel failed to file a brief, this court entered a stand-and-deliver
order on November 3.  In the order, this court directed counsel to either file
a brief by November 16, 2011, at 11:00 a.m. or appear in person at that time
and explain the inordinate delay in the preparation of appellant’s brief.  Counsel
appeared in person at the designated time and informed the court that she
expected to have the brief filed before the end of the week, which would have
been Friday, November 18, 2011.  In the interest of justice, this court
afforded counsel extra time; we informed counsel by letter dated November 18
that the brief was due on or before December 2, 2011.  After counsel again failed
to file a brief, this court issued an order on December 15, 2011, in which we
specifically ordered Judith Mattern Hearn to file a brief on behalf of
appellant on or before 9:00 a.m. on December 22, 2011, in this court.  In the
order, we also informed counsel that, if she failed to obey the order, “a
contempt proceeding may be initiated” against her.  
            Despite
being warned of impending contempt proceedings, counsel has yet to file an
appellate brief.  Accordingly, we abate the appeal and remand the cause to the
trial court.  The trial court is instructed to conduct a hearing on or before February
3, 2012, to determine the following:  
1.     
Whether Judith Mattern Hearn should be held in contempt of court; 
 
2.     
Whether Jennifer Marie Valley desires to prosecute this appeal; and
3.     
Whether Jennifer Marie Valley is indigent, or if not indigent, whether
Judith Mattern Hearn has abandoned the appeal.  
 
The trial court
is directed to make appropriate findings and recommendations pursuant to Tex. R. App. P. 38.8(b).  The clerk of
the trial court is directed to prepare and forward to this court a supplemental
clerk’s record containing the findings, recommendations, and any orders of the
trial court.  The court reporter is directed to prepare and forward to this
court the reporter’s record from the hearing.  The supplemental records are due
to be filed in this court on or before February 21, 2012.
            The
appeal is abated.
             
                                                                                                PER
CURIAM
January 5, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.